446 F.2d 224
UNITED STATES of America, Plaintiff and Appellee,v.Edward Elmer DIXON, Appellant.
No. 71-1134.
United States Court of Appeals, Ninth Circuit.
July 7, 1971.

PER CURIAM:


1
The main objection is that one exhibit was admitted without sufficient foundation.  But we hold there was some identification and that the objection to admission was not specific enough.


2
As to the necessity of preserving material footprints, the point is a good jury argument, but such procedure is not a legal requirement.  United States v. Hull, 9 Cir., 441 F.2d 1165, decided May 10, 1971.


3
Louis L. Deckter (argued), Tucson, Ariz., for appellant.


4
Stanley L. Patchell (argued), Asst. U.S. Atty., Richard K. Burke, U.S. Atty., Tucson, Ariz., for appellee.